PER CURIAM.
Writ granted. The judgment of the court of appeal, staying all proceedings until the conclusion of the out-of-state litigation, is reversed. The ruling of the district court, denying the exception of lis pendens and motion to stay, is reinstated. Even if the predicate conditions of La.Code Civ. Proe. art. 532 are met, the decision to stay a Louisiana suit rests in the sound discretion of the trial court. No abuse of that discretion has been shown.
LEMMON, J., concurs and assigns reasons.
DENNIS, KIMBALL and ORTIQUE, JJ., would deny the writ.
HALL, J., not on panel; recused.